Exhibit 10(f)

UNITED RENTALS, INC.

2001 COMPREHENSIVE STOCK PLAN

As amended and restated*

(formerly the 2001 Senior Stock Plan)

ARTICLE I

GENERAL

1.1 Purpose. The purpose of the Plan is to provide additional incentive to
certain employees, officers and directors of United Rentals, Inc. and its
subsidiaries (the “Corporation”) and consultants who render services to the
Corporation. It is intended that Awards granted under the Plan strengthen the
desire of such persons to remain in the employ or act as directors of the
Corporation, to otherwise render services to the Corporation, and to stimulate
their efforts on behalf of the Corporation.

1.2 Effective Date; Term. The Plan was originally effective on March 23, 2001
with respect to 4,000,000 shares. The amended and restated Plan is effective as
of the date on which the amendment and restatement of the Plan was adopted by
the Board, subject to approval of the stockholders within twelve months before
or after such date. No Award shall be granted under the Plan with respect to the
4,000,000 shares originally authorized under the Plan after March 22, 2011 and
no Award shall be granted under the Plan with respect to the 2,239,575 shares
authorized by the amendment and restatement of the Plan after the close of
business on the day immediately preceding the tenth anniversary of shareholder
approval of the amendment and restatement of the Plan. The provisions of the
Plan respecting the conditioning of the granting or vesting of Awards upon the
achievement of performance goals shall terminate on the fifth anniversary of the
adoption by the Board of the amendment and restatement of the Plan. Subject to
other applicable provisions of the Plan, all Awards made under the Plan prior to
the applicable termination of the right to grant Awards shall remain in effect
until such Awards have been satisfied or terminated in accordance with the Plan
and the terms of such Awards.

1.3 Shares Subject to the Plan. Subject to adjustments as provided in Article
IX, the number of shares of Stock that may be delivered, purchased or used for
reference purposes (with respect to SARs or Stock Units) with respect to Awards
granted under the Plan shall be 6,239,575 shares. If any Award, or portion of an
Award, under the Plan expires or terminates unexercised, becomes unexercisable
or is forfeited or otherwise terminated, surrendered or canceled as to any
shares without the delivery of shares of Stock or other consideration, the
shares subject to such Award shall thereafter be available for further Awards
under the Plan.

1.4 Annual Limit. No Award may be granted to any individual in any calendar year
with respect to more than 300,000 shares.

ARTICLE II

DEFINITIONS

For purposes of the Plan, the following terms shall be defined as set forth
below.

2.1 “Administrator” means: (i) with respect to Awards made to executive officers
and directors, the Compensation Committee, (ii) for all other purposes, the
Special Stock Option Committee or any other committee which is designated by the
Board as the “Administrator.”

2.2 “Award” means any Stock Options (including ISOs and NSOs), SARs (including
free-standing and tandem SARs), Restricted Stock Awards, Stock Units,
Performance Awards or any combination of the foregoing granted pursuant to the
Plan, except, however, when the term is being used under the Plan with respect
to a particular category of grant in which case it shall only refer to that
particular category of grant.

 

* As amended and restated on April 19, 2006 and amended on June 13, 2006.



--------------------------------------------------------------------------------

2.3 “Board” means the Board of Directors of the Corporation.

2.4 “Code” means the Internal Revenue Code of 1986, as amended.

2.5 “Fair Market Value” of the Stock on any given date means the average of the
high and low price of a share of Stock, as traded on a national securities
exchange.

2.6 “Grant Agreement” means the agreement between the Corporation and the
Participant pursuant to which the Corporation authorizes an Award hereunder.

Each Grant Agreement entered into between the Corporation and a Participant with
respect to an Award granted under the Plan shall contain such provisions,
consistent with the provisions of the Plan, as may be established by the
Administrator.

2.7 “Grant Date” means the date on which the Administrator formally acts to
grant an Award to a Participant or such other date as the Administrator shall so
designate at the time of taking such formal action.

2.8 “ISO” means any Stock Option designated and qualified as an “incentive stock
option” as defined in Code section 422.

2.9 “NSO” means any Option that is not an ISO.

2.10 “Option” means any option to purchase shares of Stock granted under Article
V.

2.11 “Parent” means a corporation, whether now or hereafter existing, within the
meaning of the definition of “parent corporation” provided in Code
section 424(e), or any successor to such definition.

2.12 “Participant” means any person to whom any Award is granted pursuant to the
Plan.

2.13 “Performance Award” means the right to receive Shares and/or cash if the
Company attains certain performance goals during a designated period.

2.14 “Restricted Stock Award” means any Award of shares of restricted Stock
granted pursuant to Article VII of the Plan.

2.15 “SAR” means a stock appreciation right, as awarded under Article VI.

2.16 “Stock” means the voting common stock of the Corporation, subject to
adjustments pursuant to the Plan.

2.17 “Stock Unit” means credits to a bookkeeping reserve account solely for
accounting purposes, where the amount of the credit shall equal the Fair Market
Value of a share of Stock on the date of grant (unless the Administrator
provides otherwise in the Grant Agreement) and which shall be subsequently
increased or decreased to reflect the Fair Market Value of a share of Stock.
Stock Units do not require segregation of any of the Corporation’s assets. Stock
Units are awarded under Article VII.

2.18 “Subsidiary” means any corporation or other entity (other than the
Corporation) in any unbroken chain of corporations or other entities, beginning
with the Corporation, if each of the corporations or entities (other than the
last corporation or entity in the unbroken chain) owns stock or other interests
possessing 50% or more of the economic interest or the total combined voting
power of all classes of stock or other interests in one of the other
corporations or entities in the chain.

ARTICLE III

ADMINISTRATION

3.1 General. The Plan shall be administered by the Administrator. The
Administrator’s determinations under the Plan (including without limitation
determinations of the persons to receive Awards, the form, amount and timing of
such Awards, the terms and provisions of such Awards and the agreements
evidencing same) need not be uniform and may be made by the Administrator
selectively among persons who receive, or are eligible to receive, Awards under
the Plan, whether or not such persons are similarly situated.



--------------------------------------------------------------------------------

3.2 Duties. The Administrator shall have full power and authority to administer
and interpret the Plan and to adopt such rules, regulations, agreements,
guidelines and instruments for the administration of the Plan and for the
conduct of its business as the Administrator deems necessary or advisable, all
within the Administrator’s sole and absolute discretion. The Administrator shall
have full power and authority to take all other actions necessary to carry out
the purpose and intent of the Plan, including, but not limited to, the authority
to:

(a) construe the Plan and any Award under the Plan;

(b) select the persons to whom Awards may be granted and the time or times at
which Awards shall be granted;

(c) determine the number of shares of Stock to be covered by or used for
reference purposes for any Award;

(d) determine and modify from time to time the terms and conditions, including
restrictions, of any Award (including provisions that would allow for cashless
exercise of Awards) and to approve the form of written instrument evidencing
Awards, provided, however, that no such modification shall lower the Exercise
Price of an Option or the base price per share of a SAR;

(e) accelerate or otherwise change the time or times at which an Award becomes
vested or when an Award may be exercised or becomes payable and to waive or
accelerate the lapse, in whole or in part, of any restriction or condition with
respect to such Award, including, but not limited to, any restriction or
condition with respect to the vesting or exercisability of an Award following a
Participant’s termination of employment or death;

(f) impose limitations on Awards, including limitations on transfer and
repurchase provisions; and

(g) modify, extend or renew outstanding Awards, provided, however, that no such
modification or substitution shall have the effect of lowering the Exercise
Price of an Option or the base price per share of a SAR.

ARTICLE IV

ELIGIBILITY AND PARTICIPATION

4.1 Eligibility. Officers, directors, employees and consultants of the
Corporation shall be eligible to participate in the Plan.

ARTICLE V

STOCK OPTIONS

5.1 General. Subject to the other applicable provisions of the Plan, the
Administrator may from time to time grant to eligible Participants Awards of
ISOs or NSOs. The ISO or NSO Awards granted shall be subject to the following
terms and conditions.

5.2 Grant of Option. The grant of an Option shall be evidenced by a Grant
Agreement, executed by the Corporation and the Participant, describing the
number of shares of Stock subject to the Option, whether the Option is an ISO or
NSO, the Exercise Price of the Option, the vesting period for the Option and
such other terms and conditions that the Administrator deems, in it sole
discretion, to be appropriate, provided that such terms and conditions are not
inconsistent with the Plan.

5.3 Price. The price per share payable upon the exercise of each Option (the
“Exercise Price”) shall be determined by the Administrator and set forth in the
Grant Agreement; provided, however, that in the case of ISOs, the Exercise Price
shall not be less than 100% of the Fair Market Value of the shares on the Grant
Date.



--------------------------------------------------------------------------------

5.4 Payment. Options may be exercised in whole or in part by payment of the
Exercise Price of the shares to be acquired in accordance with the provisions of
the Grant Agreement, and/or such rules and regulations as the Administrator may
prescribe, and/or such determinations, orders, or decisions as the Administrator
may make.

5.5 Terms of Options. The term during which each Option may be exercised shall
be determined by the Administrator; provided, however, that in no event shall an
ISO be exercisable more than ten years from the date it is granted.

5.6 Reload Options. The terms of an Option may provide for the automatic grant
of a new Option Award when the Exercise Price of the Option and/or any related
tax withholding obligation is paid by tendering shares of Stock.

5.7 Restrictions on ISOs. ISO Awards granted under the Plan shall comply in all
respects with Code section 422 and, as such, shall meet the following additional
requirements:

(a) Grant Date. An ISO must be granted within ten (10) years of the earlier of
the Plan’s adoption by the Board of Directors or approval by the Corporation’s
shareholders.

(b) Exercise Price and Term. The Exercise Price of an ISO shall not be less than
100% of the Fair Market Value of the shares on the date the Option is granted
and the term of the Option shall not exceed ten (10) years. Notwithstanding the
immediately preceding sentence, the Exercise Price of any ISO granted to a
Participant who owns, within the meaning of Code section 422(b)(6), after
application of the attribution rules in Code section 424(d), more than ten
percent (10%) of the total combined voting power of all classes of shares of the
Corporation, or its Parent or Subsidiary corporations, shall be not less than
110% of the Fair Market Value of the Stock on the Grant Date and the term of
such ISO shall not exceed five (5) years.

(c) Maximum Grant. The aggregate Fair Market Value (determined as of the Grant
Date) of shares of Stock with respect to which all ISOs first become exercisable
by any Participant in any calendar year under this or any other plan of the
Corporation and its Parent and Subsidiary corporations may not exceed $100,000
or such other amount as may be permitted from time to time under Code section
422. To the extent that such aggregate Fair Market Value shall exceed $100,000,
or other applicable amount, such Options shall be treated as NSOs. In such case,
the Corporation may designate the shares of Stock that are to be treated as
stock acquired pursuant to the exercise of an ISO by issuing a separate
certificate for such shares and identifying the certificate as ISO shares in the
stock transfer records of the Corporation.

(d) Participant. ISOs shall only be issued to employees of the Corporation, or
of a Parent or Subsidiary of the Corporation.

(e) Tandem Options Prohibited. An ISO may not be granted in tandem with a NSO in
such a manner that the exercise of one affects a Participant’s right to exercise
the other.

(f) Designation. No option shall be an ISO unless so designated by the
Administrator at the time of grant or in the Grant Agreement evidencing such
Option.

5.8 Exercisability. Options shall be exercisable as provided in the Grant
Agreement.

5.9 Transferability. ISOs shall be non-transferable. Except as provided in the
Grant Agreement, NSOs shall not be assignable or transferable by the
Participant, except by will or by the laws of descent and distribution.



--------------------------------------------------------------------------------

ARTICLE VI

STOCK APPRECIATION RIGHTS

6.1 Award of SARs. Subject to the other applicable provisions of the Plan, the
Administrator may at any time and from time to time grant SARs to eligible
Participants, either on a free-standing basis (without regard to or in addition
to the grant of an Option) or on a tandem basis (related to the grant of an
underlying Option).

6.2 Restrictions on Tandem SARs. ISOs may not be surrendered in connection with
the exercise of a tandem SAR unless the Fair Market Value of the Stock subject
to the ISO is greater than the Exercise Price for such ISO. SARs granted in
tandem with Options shall be exercisable only to the same extent and subject to
the same conditions as the related Options are exercisable. The Administrator
may, in its discretion, prescribe additional conditions to the exercise of any
such tandem SAR.

6.3 Amount of Payment Upon Exercise of SARs. A SAR shall entitle the Participant
to receive, subject to the provisions of the Plan and the Grant Agreement, a
payment having an aggregate value equal to the product of (i) the excess of
(A) the Fair Market Value on the exercise date of one share of Stock over
(B) the base price per share specified in the Grant Agreement, times (ii) the
number of shares specified by the SAR, or portion thereof, which is exercised.
In the case of exercise of a tandem SAR, such payment shall be made in exchange
for the surrender of the unexercised related Option (or any portions thereof
which the Participant from time to time determines to surrender for this
purpose).

6.4 Form of Payment Upon Exercise of SARs. Payment by the Corporation of the
amount receivable upon any exercise of a SAR may be made by the delivery of
Stock or cash, or any combination of Stock and cash, as determined in the sole
discretion of the Administrator.

6.5 Transferability. SARs shall be transferable only as provided in the Grant
Agreement.

ARTICLE VII

RESTRICTED STOCK AND STOCK UNITS

7.1 Grants. Subject to the other applicable provisions of the Plan, the
Administrator may grant Restricted Stock or Stock Units to Participants in such
amounts and for such consideration, including no consideration or such minimum
consideration as may be required by law, as it determines. Such Awards shall be
made pursuant to a Grant Agreement.

7.2 Terms and Conditions. A Restricted Stock Award entitles the recipient to
acquire shares of Stock and a Stock Unit Award entitles the recipient to be paid
the Fair Market Value of the Stock on the exercise date. Stock Units may be
settled in Stock, cash or a combination thereof, as determined by the
Administrator. Restricted Stock Awards and Stock Unit Awards are subject to
vesting periods and other restrictions and conditions as the Administrator may
include in the Grant Agreement.

7.3 Restricted Stock.

(a) The Grant Agreement for each Restricted Stock Award shall specify the
applicable restrictions on such shares of Stock, the duration of such
restrictions, and the times at which such restrictions shall lapse with respect
to all or a specified number of shares of Stock that are part of the Award.
Notwithstanding the foregoing, the Administrator may reduce or shorten the
duration of any restriction applicable to any shares of Stock awarded to any
Participant under the Plan.

(b) Share certificates with respect to restricted shares of Stock may be issued
at the time of grant of the Restricted Stock Award, subject to forfeiture if the
restrictions do not lapse, or upon lapse of the restrictions. If share
certificates are issued at the time of grant of the Restricted Stock Award, the
certificates shall bear an appropriate legend with respect to the restrictions
applicable to such Restricted Stock Award (as described in Section 11.1) or,
alternatively, the Participant may be required to deposit the certificates with
the Corporation during the period of any restriction thereon and to execute a
blank stock power or other instrument of transfer.

(c) The extent of the Participant’s rights as a shareholder with respect to the
Restricted Stock shall be specified in the Grant Agreement.



--------------------------------------------------------------------------------

7.4 Stock Units.

(a) The grant of Stock Units shall be evidenced by a Grant Agreement that states
the number of Stock Units evidenced thereby and the terms and conditions of such
Stock Units.

(b) Stock Units may be exercised in the manner described in the Grant Agreement.

(c) The extent of the Participant’s rights as a shareholder with respect to the
Stock Units shall be specified in the Grant Agreement.

7.5 Transferability. Unvested Restricted Stock Awards or Stock Units may not be
sold, assigned, transferred, pledged or otherwise encumbered or disposed of
except as specifically provided in the Grant Agreement.

ARTICLE VIII

PERFORMANCE AWARDS

8.1 The Administrator may, from time to time, in its discretion and subject to
the provisions of the Plan, provide an incentive opportunity to any or all
eligible persons based on achievement by the Corporation for any calendar year
or other period chosen by the Administrator. Each Performance Award shall be
embodied in a “Performance Award Agreement” signed by the Participant and the
Corporation providing that the Performance Award shall be subject to the
provisions of this Plan and containing such other provisions the Administrator
may prescribe not inconsistent with the Plan. The Administrator will determine,
in its sole discretion, the performance targets and whether Performance Awards
should be payable in the form of Shares or cash.

ARTICLE IX

TAX WITHHOLDING

9.1 Corporation’s Right to Demand Payment for Withholding.

(a) Subject to subparagraph (b), as a condition to taking any action otherwise
required under the Plan or any Grant Agreement, the Corporation shall have the
right to require assurance that the Participant will remit to the Corporation
when required an amount sufficient to satisfy federal, state and local tax
withholding requirements. The Administrator may permit such withholding
obligations to be satisfied through cash payment by the Participant, through the
surrender of shares of Stock which the Participant already owns, through the
surrender of shares of Stock to which the Participant is otherwise entitled
under the Plan or through any other method determined by the Administrator.

(b) If a Participant makes a disposition of shares of Stock acquired upon the
exercise of an ISO within either two (2) years after the Option was granted or
one (1) year after its exercise by the Participant, the Participant shall
promptly notify the Corporation and the Corporation shall have the right to
require the Participant to pay to the Corporation an amount sufficient to
satisfy federal, state and local tax withholding requirements.

ARTICLE X

CORPORATE TRANSACTIONS

10.1 Recapitalizations, etc. In the event of any change is made to the
Corporation’s common stock by reason of any stock dividend, stock split or
reverse stock split, recapitalization, split-up, combination or exchange of
shares, or other change affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration, appropriate adjustments
shall be made by the Plan Administrator to (i) the maximum number and/or class
of securities issuable under the Plan, (ii) the number and/or class of
securities and the exercise price, base price or purchase price per share in
effect under each outstanding option or other Award under the Plan and (iii) if
applicable, the maximum number and/or class of securities for which any one
person may be granted stock options, separately exercisable stock



--------------------------------------------------------------------------------

appreciate rights and direct stock issuances under the Plan per calendar year.
Such adjustments to outstanding options are to be effected in a manner which
shall preserve the rights of the Award holder without enlargement or dilution.
Adjustments by the Administrator shall be final, binding and conclusive.

10.2 Change in Control.

In the event of (i) a dissolution or liquidation of the Corporation, (ii) a sale
of all or substantially all of the Company’s assets, (iii) a merger or
consolidation involving the Corporation in which the Corporation is not the
surviving corporation or (iv) a merger or consolidation involving the
Corporation in which the Corporation is the surviving corporation but the
holders of shares of Stock receive securities of another corporation and/or
other property, including cash, the Administrator shall, in its absolute
discretion, have the power to:

(a) cancel, effective immediately prior to the occurrence of such event, each
Option and SAR outstanding immediately prior to such event (whether or not then
exercisable), and, in full consideration of such cancellation, pay to the
grantee to whom such Option or SAR was granted an amount in cash, for each share
of Stock subject to such Option or SAR, respectively, equal to the excess of
(x) the value, as determined by the Administrator in its absolute discretion, of
the property (including cash) received by the holder of a share of Stock as a
result of such event over (y) the exercise price of such Option or SAR;

(b) provide that each holder of an Option or SAR (whether or not then
exercisable) shall be given at least 15 days prior to the occurrence of such
event in which to exercise such Option or SAR, after which time such Options and
SARs shall terminate; or

(c) provide for the exchange of each Option and SAR outstanding immediately
prior to such event (whether or not then exercisable) for an Option on or SAR
with respect to, as appropriate, some or all of the property which a holder of
the number of shares of Stock subject to such Option or SAR would have received
and, incident thereto, make an equitable adjustment as determined by the
Administrator in its absolute discretion in the exercise price of the Option or
SAR, or the number of shares or amount of property subject to the Option or SAR
or, if appropriate, provide for a cash payment to the grantee to whom such
Option or SAR was granted in partial consideration for the exchange of the
Option or SAR.

ARTICLE XI

AMENDMENT AND TERMINATION

11.1 Amendment. The Board may amend the Plan at any time and from time to time,
provided that (i) no amendment shall deprive any person of any rights granted
under the Plan before the effective date of such amendment, without such
person’s consent; and (ii) amendments may be subject to shareholder approval to
the extent needed to comply with applicable law and stock exchange requirements.

11.2 Termination. The Board reserves the right to terminate the Plan in whole or
in part at any time, without the consent of any person granted any rights under
the Plan.

ARTICLE XII

QUALIFIED PERFORMANCE-BASED COMPENSATION

12.1 Qualified Performance-Based Compensation. To the extent the Compensation
Committee determines it is desirable to grant an award to an individual it
anticipates might be a “162(m) covered employee” (as defined below), with
respect to which award the compensation realized by the grantee will or may not
otherwise be deductible by operation of section 162(m) of the Code, the
Compensation Committee may, as part of its effort to have such an award treated
as “qualified performance-based compensation” within the meaning of Code section
162(m), make the granting and/or vesting of the award subject to the attainment
of one or more pre-established objective performance goals during a performance
period, as set forth below:

(a) Covered Employees. An individual is a “162(m) covered employee” if, as of
the last day of the Corporation’s taxable year for which the compensation
related to an award would otherwise be deductible (without regard to section
162(m)), he or she is (A) the chief executive officer of the Corporation (or is
acting in such capacity) or (B) one of the four highest compensated officers of
the Corporation other than the chief executive officer. Whether an individual is
described in either clause (A) or (B) above shall be determined in accordance
with applicable regulations under section 162(m) of the Code.



--------------------------------------------------------------------------------

(b) Performance Goals. Prior to the ninety-first (91st) day of the applicable
performance period or during such other period as may be permitted under
Section 162(m) of the Code, the Compensation Committee shall establish one or
more objective performance goals with respect to such performance period. Such
performance goals should be expressed in terms of one or more of the following
criteria: earnings per share; net income; return on equity; revenue growth;
gross margin; reduction in selling, general and administrative expenses (SGA);
earnings before interest, taxes, depreciation and amortization (EBITDA); return
on assets; return on invested capital; market capitalization; stock price
appreciation; operating income; net income; free cash flow; improvement in, or
attainment of, working capital levels; repayment of debt; and strategic business
goals relating to acquisitions. The performance goals may be expressed with
respect to the entire Corporation or specific divisions.

To the extent applicable, the measures used in performance goals set under the
Plan shall be determined in accordance with generally accepted accounting
principles (“GAAP”) and in a manner consistent with the methods used in the
Corporation’s regular reports on Forms 10-K and 10-Q.

(c) Performance Period. The Compensation Committee in its sole discretion shall
determine the length of each performance period.

ARTICLE XIII

MISCELLANEOUS

13.1 Restrictive Legends. The Corporation may at any time place legends
referencing any restrictions described in the Grant Agreement and any applicable
federal or state securities law restrictions on all certificates representing
shares of Stock underlying an Award.

13.2 Compliance with Governmental Regulations. Notwithstanding any provision of
the Plan or the terms of any Grant Agreement entered into pursuant to the Plan,
the Corporation shall not be required to issue any shares hereunder prior to
registration of the shares subject to the Plan under the Securities Act of 1933,
as amended, or the Securities Exchange Act of 1934, as amended, if such
registration shall be necessary, or before compliance by the Corporation or any
Participant with any other provisions of either of those acts or of regulations
or rulings of the Securities and Exchange Commission thereunder, or before
compliance with other federal and state laws and regulations and rulings
thereunder, including the rules any applicable securities exchange or quotation
system.

13.3 No Guarantee of Employment. Participation in this Plan shall not be
construed to confer upon any Participant the legal right to be retained in the
employ of the Corporation or give any person any right to any payment
whatsoever, except to the extent of the benefits provided for hereunder.

13.4 Governing Law. The provisions of this Plan shall be governed by, construed
and administered in accordance with applicable federal law; provided, however,
that to the extent not in conflict with federal law, this Plan shall be governed
by, construed and administered under the laws of Connecticut, other than its
laws respecting choice of law.

13.5 Severability. If any provision of the Plan shall be held invalid, the
remainder of this Plan shall not be affected thereby and the remainder of the
Plan shall continue in force.